Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 06/10/2022, in response to the rejection of claims 5-6, 8, 11 from the final office action, mailed on 04/14/2022, by amending claims 5, 8; canceling claim 11; and adding new claim 12, is acknowledged and will be addressed below.

Election/Restrictions
Claim 10 remains withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dieguez-campo et al. (US 20140290861, hereafter ‘861) in view of Ogawa et al. (US 6044792, hereafter ‘792).
Regarding to Claim 5, ‘861 teaches:
Roll-to-roll (R2R) deposition systems ([0001], the claimed “A roll-to-roll deposition apparatus”);
A first chamber portion 102A (Fig. 1, [0019], the claimed “comprising: a preliminary chamber”);
A second chamber portion 102B and a third chamber portion 103C ([0019], note the “103C” appears a type of “102C”, see also “the first chamber portion 102A, can be separated from the remaining portions of the chamber”, the claimed “a process chamber separated from the preliminary chamber”);
At least one gap sluice 140 for separating the first chamber portion from the second chamber portion is provided at a separation wall 701, and the gap sluice can be opened and closed for providing a vacuum seal ([0021], the claimed “a slit disposed between the preliminary chamber and the process changer, the slit configured to be openable and closeable”);
A first roll 764 having a shaft, which is e.g. used for unwinding ([0020]), and the one or more gap sluices are configured such that the flexible substrate can move there through ([0021], see also the illustration below reproduced from the Fig. 3, note the roll 764 has a flat surface, thus the width along the longitudinal direction is the same, the claimed “an extracting roller disposed in the preliminary chamber and configured to continuously supply a flexible substrate through the slit, the extracting roller being circular in a widthwise cross-section and having a shape in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion has a width that is substantially the same as a width of a longitudinal central portion of the extracting roller, the longitudinal central portion of the extracting roller between the first longitudinal end portion of the extracting roller and the second longitudinal end portion of the extracting roller”);

    PNG
    media_image1.png
    285
    457
    media_image1.png
    Greyscale

The substrate 106 is then moved through the deposition areas provided at the coating drum 110 and corresponding to positions of the deposition sources 730. During operation, the coating drum 110 rotates around axis 111 such that the substrate moves in direction of arrow 108 ([0058], note, see the “the first chamber portion 102A, can be separated from the remaining portions of the chamber”, [0019], thus the remaining portions 102B and 102C are not physically separated, therefore, 102B/C, together, can be interpreted as a process chamber, Further note, as shown in the illustration above, Fig. 3 also shows the drum has a circular cross section and the drum has a shape in which each of opposite edge portions has a width and a central portion has a width, the claimed “a drum that is entirely disposed in the process chamber, the drum configured to be in contact with a lower surface of the flexible substrate supplied from the extracting roller through the slit and the flexible substrate to be rotated about a longitudinal axis of the drum, the drum being circular in a widthwise cross-section and having a shape in which each of a first longitudinal end portion of the drum and a second longitudinal end portion of the drum that is opposite the first longitudinal end portion of the drum has a width”, and “a width of a longitudinal central portion of the drum, the longitudinal central portion of the drum between the first longitudinal end portion of the drum and the second longitudinal end portion of the drum”);
The gas flow into the processing region of the deposition source ([0049], note Fig. 3 shows the deposition source 730 has a surface that faces the drum such that the deposition source 730 supplies the process gas to the upper surface of the substrate,  the claimed “a gas supply disposed at least partially within the process chamber, the gas supply having a surface that faces the drum such that the surface of the gas supply is closer to an upper surface of the flexible substrate than the lower surface of the flexible substrate in the process chamber, the gas supply to supply process gas to the upper surface of the flexible substrate in the process chamber”);
The substrate is guided… and from the coating drum to the second roll 764', e.g. having a winding shaft, on which the substrate is wound after processing thereof ([0020], the claimed “and a winding roller disposed in the preliminary chamber, the winding roller configured to wind the flexible substrate transferred from the drum”);
Fig. 3 clearly shows the drum has a shape in which each of opposite edge portions has a width and a central portion has a width (the claimed “wherein each of the width of the first longitudinal end portion of the drum and the width of the second longitudinal end portion of the drum” and “the width of the longitudinal central portion of the drum”);
The deposition station 630 includes an electrode 602, and as shown in FIG. 6, the electrode 602 can be provided with a curved surface, such that the electrode corresponds to a processing drum or coating drum, i.e. has an essentially parallel surface with respect to the surface of the drum ([0102], the claimed “wherein the surface of the gas supply that faces the substrate is concave along a length of the surface in a width direction of the drum, such that a distance between the surface of the gas supply and the upper surface of the flexible substrate is substantially constant along a length of the upper surface of the flexible substrate in the width direction”);
The processing drum or coating drum can be configured to be heated and/or cooled to temperatures of20°C to 400°C ([0073], note “configured to be heated” requires a heating element either inside or outside of the drum, the claimed “wherein a heating element is disposed on a surface of or inside of the drum”).

‘861 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: (5A) the drum being circular in a widthwise cross-section and having a shape in which each of a first longitudinal end portion of the drum and a second longitudinal end portion of the drum that is opposite the first longitudinal end portion of the drum has a width that is smaller than a width of a longitudinal central portion of the drum,
(5B) wherein each of the width of the first longitudinal end portion of the drum and the width of the second longitudinal end portion of the drum is at least 90% of the width of the longitudinal central portion of the drum, but less than the width of the longitudinal central portion of the drum,
(5C) wherein the surface of the gas supply that faces the substrate is concave along a length of the surface in a width direction of the drum and is concave along a length of the surface in a longitudinal direction of the drum such that a distance between the surface of the gas supply and the upper surface of the flexible substrate is substantially constant along a length of the upper surface of the flexible substrate in the width direction and along a length of the upper surface of the flexible substrate in the longitudinal direction”.

In regards to the untaught limitation of 5A-5B:
It is well-known in the art that the flexible web type substrate of ‘861 need to reduce a formation wrinkles during the operation, for instance, see US 20150110960, [0029].

‘792 is analogous art in the field of CVD apparatus (title). ‘792 teaches FIG. 19 is an enlarged side view of an intermediate roller according to the eighth embodiment of the present invention. In this intermediate roller 13, diameter of the roller gradually decreases from center part toward both end sides. That is, this roller is swollen in the center part (crown roller) (lines 13-17 of col. 25). ‘792 further teaches wrinkles of the substrate occur on the rotating drum and the wrinkled portions suffer from heat at the time of film formation (lines 35-37 of col. 7) and By using the intermediate rollers 13 according to the sixth to ninth embodiments explained above in the carrying system of substrate 1, substrate 1 does not slip out of the center of the carrying route even at high-speed carrying of substrate 1 and furthermore an adequate tension is applied in the width direction of substrate 1 to be able to effectively prevent formation of wrinkles (lines 22-28 of col. 25, note, in other words, the feature of Fig. 19 of ‘792, which is the diameter gradually decreasing from center part toward both end sides, prevents formation of wrinkles).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the shape of the drum of ‘861, such that each of the opposite edge portions has a smaller width than the central portion (this reads into the limitation of 5A), for the effectively preventing from formation of substrate wrinkles on the drum. As a result of the combination, the drum of ‘861 is modified to have diameter gradually decreasing from center part toward both end sides, thus the diameters of the opposite edge portions are each less than the diameter of the central portion, in other words, it is less than 100% of the diameter of the central portion, thus, the “less than 100%” clearly includes the “at least 90%” of the diameter of the central portion (this reads into the limitation of 5B).

In case the applicants keep arguing that the “less than 100%” does not meet the claimed “at least 90%”,
‘792 clearly teaches diameter gradually decreasing from center part toward both end sides (lines 13-17 of col. 25), for the purpose of effectively preventing formation of wrinkles (lines 22-28 of col. 25), therefore, the degree of the decreasing is an adjustable parameter, this means the degree of the decreasing is a controllable result effective variable to prevent formation of wrinkles.

Consequently, even if the cited references do not explicitly teach the “at least 90%”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed degree, such as the at least 90% of the diameter of the central portion (this also reads into the limitation of 5B), for the purpose of effectively preventing formation of wrinkles, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the arts, see MPEP 2144.05. 

In regards to the untaught limitation of 5C:
Emphasized again, as discussed in the limitation 5A of the claim 5 rejection above, the drum of ‘861 is modified to have a gradually decreasing diameter.
Further, ‘861 clearly teaches the surface of the deposition source is curved to have a constant distance from the drum along the surface of the drum in the deposition zone ([0073] and [0102]).

Consequently, even if the modified apparatus of ‘861 does not explicitly teach the deposition source having a concave surface in both drum width direction and drum length direction,
 Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the surface of deposition source facing the drum, so to be curved in both drum width direction and drum length direction, for the purpose of maintaining an essentially constant distance along the surface of the drum, thus providing uniform gas flow in the entire deposition region.

Regarding to Claim 6,
Emphasized again, as discussed in the claim 5 rejection above, the drum of ‘861 is modified to have gradually decreasing diameter (the claimed “wherein a width of the drum gradually decreases from the longitudinal central portion of the drum towards the first longitudinal end portion, and gradually decreases from the longitudinal central portion of the drum towards the second longitudinal end portion”). 

Regarding to Claim 8,
‘861 teaches the substrate is guided via one, two or more rollers 104 from the roll 764 to the coating drum ([0020]), and a gap sluice includes a roller for guiding the substrate ([0021], note Fig. 3 shows the roller has a circular shape, and the shape intrinsically has a width for each of the two longitudinal end portions and the longitudinal central portion, the claimed “further comprising a plurality of rollers between the extracting roller and the drum, wherein at least one of the plurality of rollers is disposed in the processing chamber and is circular in a widthwise cross-direction and has a shape in which in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion have a width, a width of a longitudinal central portion that is between the first longitudinal end portion and the second longitudinal end portion of the at least one of the plurality of rollers”).

‘861 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein at least one of the plurality of rollers is disposed in the processing chamber and is circular in a widthwise cross-direction and has a shape in which in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion have a width that is smaller than a width of a longitudinal central portion that is between the first longitudinal end portion and the second longitudinal end portion of the at least one of the plurality of rollers.

The feature of “the diameter gradually decreasing from center part toward both end sides, for the purpose of preventing formation of wrinkles” was discussed in the claim 5 rejection above through teaching of ‘792.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the shape of the rollers of ‘861, such that each of the opposite edge portions has a narrower width than the central portion, for the effectively prevent formation of wrinkles on the roller.

Regarding to Claim 12,
Fig. 1 and 3 of ‘861 clearly shows the surface that faces the drum is entirely disposed in the process chamber and connecting portion is outside of the process chamber (the claimed “wherein the surface of the gas supply is entirely disposed in the process chamber”).

Response to Arguments
Applicants’ arguments filed on 06/10/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
The examiner considers ‘861 includes more features of the recited claim limitation than the previously cited reference US 20150110960, therefore, ‘861 is set forth a primary reference in the current OA.
Further note the claim amendment and arguments under this RCE submission filed on 06/27/2022 are the same as the proposed claim amendment and arguments under AFCP2.0 request filed on 06/10/2022. The claim amendment and arguments were reviewed and discussed on the interview held on 06/10/2022, therefore, the examiners’ responses are omitted in this OAs, because the responses were included in the interview summary. The examiner maintains the same position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718